DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “determining a duty of the first control signal and a duty of the second control signal” (emphasis added), on line 6. There is insufficient antecedent basis for this limitation in the claim. Also, it is unclear whether “a first control signal”, on line 9, and “a second control signal”, on line 13, are respectively the same “the first control signal”, on line 6, and “the second control signal”, on line 6, or different “the first control signal”, on line 6, and “the second control signal”, on line 6. Clarification is required.
Claims 3-7 are rejected due to their dependencies on the base claim 1.
Claim 3 recites the limitation “a duty cycle of the first control signal is less than a duty cycle of the second control signal”, on lines 2-3. It is unclear whether “a duty cycle of the first control signal is less than a duty cycle of the second control signal” (emphasis added), on lines 2-3, is the same “a duty of the first control signal and a duty of the second control signal”, on line 6 of claim 1 or different “a duty of the first control signal and a duty of the second control signal”, on line 6 of claim 1. Clarification is required.
Claim 8 recites the limitation “determining a duty of the first control signal and a duty of the second control signal” (emphasis added), on line 9. There is insufficient antecedent basis for this limitation in the claim. Also, it is unclear whether “a first control signal”, on line 12, and “a second control signal”, on line 16, are respectively “the first control signal”, on line 9, and “the second control signal”, on line 9, or different “the first control signal”, on line 9, and “the second control signal”, on line 9. Clarification is required.
Claims 10-14 are rejected due to their dependencies on the base claim 8.
Claim 10 recites the limitation “the duty cycle of the first control signal is less than a duty cycle of the second control signal”, on lines 2-3. It is unclear whether “the duty cycle of the first control signal is less than a duty cycle of the second control signal” (emphasis added), on line 3, is the same “a duty of the first control signal and a duty of the second control signal”, on line 9 of claim 8 or different “a duty of the first control signal and a duty of the second control signal”, on line 9 of claim 8. Clarification is required.
Claim 11 recites the limitation “a duty cycle of the first control signal”, on line 2. It is unclear whether “a duty cycle of the first control signal” (emphasis added), on line 2, is the same “a duty of the first control signal”, on line 9 of claim 8 or different “a duty of the first control signal”, on line 9 of claim 8. Clarification is required.
Claim 15 recites the limitation “determining a duty of the first control signal and a duty of the second control signal” (emphasis added), on line 15. There is insufficient antecedent basis for this limitation in the claim. Also, it is unclear whether “a first control signal”, on line 18, and “a second control signal”, on line 22, are respectively “the first control signal”, on line 15, and “the second control signal”, on line 15, or different “the first control signal”, on line 15, and “the second control signal”, on line 15. Clarification is required.
Claims 17-20 are rejected due to their dependencies on the base claim 15.
Claim 17 recites the limitation “the duty cycle of the first control signal is less than a duty cycle of the second control signal”, on line 2-3. It is unclear whether “the duty cycle of the first control signal is less than a duty cycle of the second control signal” (emphasis added), on lines 2-3, is the same “a duty of the first control signal and a duty of the second control signal”, on line 9 of claim 8 or different “a duty of the first control signal and a duty of the second control signal”, on line 9 of claim 8. Clarification is required.
Claim 18 recites the limitation “a duty cycle of the first control signal”, on line 2. It is unclear whether “a duty cycle of the first control signal” (emphasis added), on line 2, is the same “a duty of the first control signal”, on line 9 of claim 8 or different “a duty of the first control signal”, on line 9 of claim 8. Clarification is required.
Allowable Subject Matter
Claims 1, 3-8, 10-15 and 17-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852. The examiner can normally be reached (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Conlon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI T DINH/Primary Examiner, Art Unit 2846